DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the molded part being varied and/or a dimension of the molded part parallel or transverse to the teeth being increased (claim 1), and the subject matter of claims 12, 13, 16, and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: proper antecedent basis is required for the subject matter of claim 4.
Claim Objections
Claims 1, 2, 5, 7, 11, 13, 16, and 18 are objected to because of the following informalities:  
“that corresponds to a distance” in claim 1, line 9 should be amended to recite --that is configured to correspond to a distance--
“wherein the insert is a molded part of acrylate” in claim 2, lines 2-3 should be amended to recite --wherein the molded part is made of acrylate--
“wherein the insert is of a material of a different hardness from a material of the layers-- in claim 5, lines 2-4 should be amended to recite --wherein the insert is of a different hardness from the layers--
“that corresponds to more than” in claim 7, line 3 should be amended to recite --that is configured to correspond to more than--
“and/or” in claim 11, line 2 should be amended to recite --or--
“wherein the plastic layers project over the insert on all edges and the plastic layers in the projecting region rest directly” in claim 13, lines 2-4 should be amended to recite --wherein the plastic layers project over the insert on all edges to form a projecting region, and the plastic layers in the projecting region rest directly--
 “that the insert” in claim 16, line 4 should be amended to recite --and the insert--
“the inner plastic layer and adjoining same, and that” in claim 16, lines 5-6 should be amended to recite --the inner plastic layer, and--
“region adjoining same so as” in claim 16, line 9 should be amended to recite --region so as--

“with the aid of” in claim 18, line 5 should be amended to recite --using--
“later” in claim 18, line 12 should be amended to recite --layer--
“so that the contours” in claim 18, line 13 should be amended to recite --so that contours--
“the region” in claim 18, line 15 should be amended to recite --a region--
“reshaped in this manner and” in claim 18, lines 17-18 should be deleted from the claim
“storing data the scanned shape data” in claim 18, line 19 should be amended to recite --storing the scanned shape data--
“using data retrieved from the data-storage unit” in claim 18, lines 22-23 should be amended to recite --using the shape data retrieved from the data logger/memory--
“produced in this manner” in claim 18, line 26 should be deleted from the claim
“an insert” in claim 18, line 27 should be amended to recite --the insert--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the claim positively recites the dentate jaw of a user in line 5, the dentition of the user in lines 7-8, multiple teeth of the user in line 8, and the teeth in line 14. Language such as “configured” or “adapted” is required to avoid claiming a human organism.
Regarding claim 16, the claim positively recites the dentate jaw in line 3. Language such as “configured” or “adapted” is required to avoid claiming a human organism.
Regarding claims 2-15 and 17, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the dentate jaw” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the claim recites the limitation “guard according to wherein the insert” in lines 1-2. Thus, it is unclear which claim this claim is dependent on, making the scope of the claim unclear. For purposes of compact prosecution and examination, claim 15 is interpreted to be dependent on claim 1.
Regarding claim 16, the claim recites the limitation “the inner plastic layer” in lines 2-3, “the outer plastic layer” in line 6, “the projecting part” in line 8, “the inner plastic layer region” in 
Regarding claim 17, the claim recites the limitation “the regions that directly engage each other” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the claim recites the limitation “the surface of the inner thermoplastic layer” in line 17 and “the region” in line 30. There is insufficient antecedent basis for this limitation in the claim.
The claim further recites the limitation “the inner deep-drawn thermoplastic layer” in lines 27-28. There is insufficient antecedent basis for this limitation in the claim (the inner thermoplastic layer has not been previously described as being deep-drawn).
Regarding claims 2-14, 19, and 20, the claims are rejected under 35 U.S.C. 112 by virtue of their dependence on claims 1 and 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sametzky FR 2576798 A1.
Regarding claim 1, Sametzky discloses a mouth guard (fig. 1 and p. 1, line 29) comprising: a generally U-section channel-forming bar (fig. 4, the mouth guard having a U-shaped cross-section with a channel for receiving the teeth; fig. 3, the guard being in the form of a U-shaped bar as defined by dictionary.com: “any oblong piece of any solid material”, because it is solid in an oblong curved shape) of thermoplastic plastic shaped to the dentate jaw of a user (p. 3, line 114, mouth guard is flexible thermoformed plastic; p. 4, lines 141-150, the mouth guard is molded onto an impression of the jaw), the bar being formed by two plastic layers laminated onto opposite sides of an insert 10 in a central front region of the dentition of the user, extending laterally over multiple teeth of the user (p. 4, lines 141-150, a first plastic layer is placed on the mold, then the rigid plastic layer/insert 10 is applied, then another plastic layer is applied; fig. 3, insert 10 extends along the entire length of the mouth guard, which includes the central region of the mouth guard and would extend along multiple teeth, and fig. 4 shows insert 10 encasing the teeth such that it extends to the front and back of the teeth), and having a width that corresponds to a distance from a region approximately covering tooth tips to the gingivae (fig. 4, the insert 10 extends from the tip of the tooth up to the front and back gingivae), the insert 10 being a molded part of a light- or laser-curing plastic produced by a 3D printer (p. 2, lines 54-57, the insert being made of PVC, which is light-curable as evidenced by Sadlak US 5,241,921 in col. 4, lines 40-42; please note that the insert being a molded part produced by a 3D printer is a product-by-process limitation, since the end product and shape of the insert 10 is the same regardless of whether it was molded by 3D printing; please see MPEP 2113), a thickness of the molded part 10 being varied and/or a dimension of the molded part 10 parallel or transverse to the teeth being increased (fig. 4, the thickness of insert 10 varies along its cross section). 
Regarding claim 4, Sametzky discloses the plastic layers being transparent (p. 3, lines 90-100, the outer flexible plastic layers are both transparent).
Regarding claim 5, Sametzky discloses the insert 10 being of a material of a different hardness from a material of the layers (p. 2, lines 68-74, the flexible layers are plasticized, flexible PVC, while the insert is rigid PVC; thus, the insert must have a higher hardness).
Regarding claim 7, Sametzky discloses the insert 10 having a lateral extension that corresponds to more than a width of six teeth (fig. 3, the insert 10 is shown extending laterally through the entire length of the mouth guard for a distance more than six teeth).
Regarding claim 8, Sametzky discloses the thickness of the insert 10 being between 0.5 mm and 5 mm (p. 3, lines 94-95, 2 mm).
Regarding claim 10, Sametzky discloses the insert 10 having voids, depressions (fig. 4, the thickness of insert 10 varying such that crests and valleys/depressions are formed; for example, a depression is formed where reference 1 is pointing to).
Regarding claim 13, Sametzky discloses the plastic layers projecting over the insert 10 on all edges and the plastic layers in the projecting region rest directly against and are laminated on each other (figs. 3 and 4, the insert 10 being surrounded on all sides by the outer plastic layers such that the outer layers rest directly against and are thermoformed to each other).
Regarding claim 14, Sametzky discloses the insert 10 having at least one predetermined breaking point transverse to its longitudinal extension (fig. 4, the bottommost point of insert 10 at the bottom tip of the tooth is relatively thinner, such that it could provide a breaking point transverse to the longitudinal extension of the insert 10, depending on how force is applied in order to break the insert; the thinness of that point of the insert 10 is part of the structure, such that it can be considered a predetermined feature).
Regarding claim 16, Sametzky discloses the inner plastic layer that is against the dentate jaw having a shape that fits to a shape of the jaw and teeth (fig. 4 and p. 3, lines 90-92, the inner plastic layer is thermoformed onto a mold of the patient’s jaw), that the insert 10 has the same shape on the side facing toward the inner plastic layer and adjoining same (fig. 4 and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sametzky FR 2576798 A1 in view of Napoli et al. US 2007/0084471 A1.
Regarding claim 2, Sametzky discloses the claimed invention as discussed above.
Sametzky is silent on the insert being a molded part of acrylate, methacrylate, epoxide, vinyl ether, vinyl ester, styrene derivative, thiolene system, or mixtures thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the insert of Sametzky to be a molded part of acrylate, methacrylate, epoxide, vinyl ether, vinyl ester, styrene derivative, thiolene system, or mixtures thereof, as taught by Napoli, because EVA is a known material used for making mouth guards, and it facilitates the addition of further additives to provide special chemical or physical properties for application ([0038]).
Regarding claim 11, Sametzky discloses the claimed invention as discussed above.
Sametzky is silent on the voids, depressions, and/or perforations not being filled by the material of the plastic layers.
However, Napoli teaches a mouth guard 100 (fig. 1) comprising an insert 128 having voids, depressions, and/or perforations not being filled by the material of the plastic layers (figs. 1 and 3 and [0043]-[0044], the insert 128 has cells/voids filled with fluid material to absorb force; thus, the rest of the mouth guard, which is formed from thermoplastic material as described in [0054], does not fill these cells/voids).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the voids, depressions, and/or perforations of Sametzky to not be filled by the material of the plastic layers, as taught by Napoli, “to facilitate absorption of the force created by a blow to the mouthguard” [0044].
Regarding claim 12, Sametzky discloses the claimed invention as discussed above.
Sametzky is silent on at least some of the voids, depressions, or perforations being filled with gel.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least some of the voids, depressions, or perforations of Sametzky to be filled with gel, as taught by Napoli, “to facilitate absorption of the force created by a blow to the mouthguard” [0044].
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sametzky FR 2576798 A1 in view of Lesniak US 2008/0295850 A1.
Regarding claim 3, Sametzky discloses the claimed invention as discussed above.
Sametzky is silent on the molded part containing dye.
However, Lesniak teaches polymeric mouth guard 10 material containing dye (fig. 1 and [0013], [0018], the interocclusal appliance may be formed from polymeric material that includes colorants to alter the color; please note, dictionary.com defines dye as “a coloring material or matter”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the polymeric molded part of Sametzky to contain dye, as taught by Lesniak, because using colorants “can evidence that polymeric material is wearing away… the user may determine that the interocclusal appliance is no longer as effective in protecting his or her teeth” ([0019]).
Regarding claim 9, Sametzky discloses the claimed invention as discussed above.
Sametzky is silent on the plastic layers being at least partially opaque.
However, Lesniak teaches plastic mouth guard 10 material being at least partially opaque (fig. 1 and [0013], various plastics can be used to form the appliance; [0019], particles can be added to impart opacity to the polymeric material).
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sametzky FR 2576798 A1 in view of Farrell US 2006/0084024 A1.
Regarding claim 6, Sametzky discloses the claimed invention as discussed above.
Sametzky is silent on the insert having a hardness between 35 and 90 Shore A.
However, Farrell teaches a mouth guard 1 (fig. 1) also comprising PVC material having a hardness between 35 and 90 Shore A ([0153]-[0156], the PVC has a Shore A hardness of 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the PVC insert of Sametzky to have a hardness between 35 and 90 Shore A, as taught by Farrell, since this level of hardness can provide adequate support and rigidity to the mouth guard.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sametzky FR 2576798 A1 in view of Hilliard US 2003/0190575 A1.
Regarding claim 15, Sametzky discloses the claimed invention as discussed above.
Sametzky is silent on the insert being X-ray opaque.
However, Hilliard teaches polymeric dental tray 20 material being X-ray opaque (fig. 1 and [0073], polymeric aligner 20 can comprise a radio-opaque additive to be ascertained by x-ray imaging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the polymeric insert of Sametzky to be X-ray opaque, as taught by Hilliard, in order to allow the positioning of the dental tray in the mouth to be better viewed by X-ray should more detailed analysis of the fit be needed.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sametzky FR 2576798 A1 in view of Gores et al. US 3,223,085.
Regarding claim 17, Sametzky discloses the claimed invention as discussed above.
Sametzky is silent on the plastic layers being securely interconnected in the regions that directly engage each other and the molded part being positioned between the plastic layers but held so as to be slightly movable with no bond thereto.
However, Gores teaches a mouth guard (fig. 1 and col. 1, lines 8-11), wherein analogous plastic layers (fig. 6 and col. 1, lines 60-61, the layers on each side of the insert/splint 20 being the plastic polyvinyl chloride layers) are securely interconnected in the regions that directly engage each other and an analogous insert 20 is positioned between the plastic layers but held so as to be slightly movable with no bond thereto (fig. 6 and col. 2, lines 5-24, splint 30 is held within the slit by virtue of the sealing of the outer layers at the top to form a pocket; as shown in the figure, there is extra space around the splint 20 within the pocket that would allow it to be slightly movable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the plastic layers of Sametzky to be securely interconnected in the regions that directly engage each other and the molded part being positioned between the plastic layers but held so as to be slightly movable with no bond thereto, as taught by Gores, in order to allow external forces to also be absorbed in the form of kinetic movement of the splint between the outer plastic layers, providing an additional form of protection from shock or force to the teeth. 
Allowable Subject Matter
Claims 18-20 recite allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art of record when applied alone or in combination neither anticipates nor renders obvious a method of making a mouth guard comprising the steps of: forming a negative mold of a dentate jaw, filling the negative mold, thereby producing a positive model of the dentate jaw, laying an inner thermoplastic layer onto the positive model then heating and molding the laid-on inner layer onto the positive model, acquiring shape data in the region onto which an insert is to be placed, by a scanner from the surface of the inner thermoplastic layer reshaped in this manner and still being held by the positive model and storing the scanned shape data in a data logger/memory, making a 3D molded part by a generative process through printing using data retrieved from the data-storage unit; placing the 3D molded part as an insert onto the inner thermoplastic layer on the positive model, laying an outer thermoplastic layer over the insert to form a finished mouth guard, in combination with all other features recited in the claim. The closest prior art of record is Foley US 2004/0154625 A1, which features a method of making a mouth guard comprising the steps of forming a positive model of the dentate jaw from a negative mold ([0035]-[0037]), forming an inner thermoplastic layer ([0039]), placing an insert ([0041]), and forming an outer thermoplastic layer ([0044]). However, Foley does not disclose acquiring shape data in the region onto which an insert is to be placed, by a scanner from the surface of the inner thermoplastic layer reshaped in this manner and still being held by the positive model and storing the scanned shape data in a data logger/memory, making a 3D molded part by a generative process through printing using data retrieved from the data-storage unit; placing the 3D molded part as an insert onto the inner thermoplastic layer on the positive model. Further, these features have not been identified in the prior art in the search to date. Dependent claims 19 and 20 are allowable by virtue of their dependence on independent claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kallestad et al. US 3,943,924; Castaldi US 5,031,638.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786